Citation Nr: 0730729	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  05-34 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel






INTRODUCTION

The veteran served on active duty from July 1968 to April 
1971, including honorable combat service in the Republic of 
Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which granted service connection for 
post-traumatic stress disorder and assigned an initial rating 
of 10 percent.  The veteran's claims folder is serviced by 
the RO in Denver, Colorado.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran experiences occupational and social 
impairment with an occasional decrease in work efficiency as 
a result of symptoms of post-traumatic stress disorder.


CONCLUSION OF LAW

Criteria for a 30 percent rating for post-traumatic stress 
disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.16, 4.130, Diagnostic Code 9411 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in March 2004, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claim of entitlement to service connection for 
post-traumatic stress disorder, including what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter also generally advised the veteran to 
submit any additional information in support of his claim.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Additional notice of the five elements of a service-
connection claim was not provided as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board specifically finds, however, that the veteran is not 
prejudiced because he was provided with notice of the 
evidence necessary to substantiate the downstream issue of 
entitlement to a higher rating in a Statement of the Case 
issued in October 2005 and, through his representative, has 
expressed an understanding of the evidence needed to 
substantiate the claim on appeal.  Furthermore, the veteran, 
through his representative, specifically requested the 
assignment of a 30 percent rating in June 2007 and the Board 
here grants that request.  As a consequence, the Board finds 
that the veteran has not been precluded from participating 
effectively in the processing of his claim and any deficiency 
in the notice does not affect the essential fairness of the 
decision.  Accordingly, the Board finds that VA met its duty 
to notify the veteran of his rights and responsibilities 
under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, notice was provided prior to the appealed AOJ 
decision in keeping with Pelegrini.  As such, the Board finds 
that the notification requirements of the VCAA have been 
satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him a physical examination, and by affording him 
the opportunity to give testimony before an RO hearing 
officer and/or the Board even though he declined to do so.  
It appears that all known and available records relevant to 
the issue here on appeal have been obtained and are 
associated with the veteran's claims file, and the veteran 
does not appear to contend otherwise.  Thus, the Board finds 
that VA has done everything reasonably possible to notify and 
to assist the veteran and that no further action is necessary 
to meet the requirements of the VCAA.  The merits of his 
claim will now be addressed.

The veteran asserts that he is entitled to assignment of a 30 
percent rating for post-traumatic stress disorder as he has 
difficulty socializing and is only able to work full-time as 
a carpenter because he works for himself.  The veteran lives 
with his girlfriend, has a good relationship with his only 
son and participates in treatment at a VA mental health 
clinic in that he receives medication for depression and 
difficulty falling asleep every six months.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's post-traumatic stress disorder has been 
evaluated using Diagnostic Code 9411 of 38 C.F.R. § 4.130, 
which sets forth the criteria for evaluating post-traumatic 
stress disorder using a general rating formula for mental 
disorders outlined in Diagnostic Code 9440.  The general 
rating formula for mental disorders is as follows:

Total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation, or own name...........100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking or mood, due 
to such symptoms as:  suicidal ideation; 
obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the 
ability to function independently, appropriately 
and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a 
worklike setting); inability to establish and 
maintain effective relationships..............................70 
percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships......................50 
percent

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care and conversation 
normal), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events)......30 percent

Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms 
controlled by continuous medication.............10 percent

A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere 
with occupational and social functioning or to 
require continuous medication............0 percent

The evidence of record reveals that the veteran has a lengthy 
history of depression and was determined to have post-
traumatic stress disorder due to military experiences in 
1999.  He has maintained employment, working for himself and 
being able to take jobs as he needs, as well as some social 
relationships.  The veteran has been assigned a Global 
Assessment of Functioning (GAF) score ranging from 50 to 64 
since his initial diagnosis in 1999.  Treatment records dated 
in 2004 and 2005 show that the veteran functions well with 
medication, has no suicidal ideation and reports coping 
better with his irritability.

The veteran underwent VA examination in March 2004 and 
complained of distressing recurrent thoughts of service, 
difficulty getting to sleep and of a need to avoid talking 
about his time in Vietnam.  The veteran related that he had 
no difficulty concentrating, had not had a nightmare about 
service in approximately ten years, and that he was doing 
fairly well with the use of medication for depression.  Upon 
examination, his memory was determined to be good, he was 
oriented, his affect was appropriate, his insight was good 
and his judgment was intact and sound.  The examiner found no 
evidence of delusions, of a thought disorder or of 
communication impairment.  A diagnosis of moderate chronic 
post-traumatic stress disorder was rendered and a GAF score 
of 60 was assigned.

According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, Washington, D.C., American 
Psychiatric Association (1994) (DSM-IV), a GAF score of 50 
indicates serious symptoms or any serious impairment in 
social, occupational or school functioning including having 
no friends and an inability to keep a job.  A score between 
51 and 60 indicates moderate symptoms causing one to have few 
friends and conflicts with peers or co-workers.  A GAF score 
between 61 and 70 indicates some mild symptoms but generally 
functioning pretty well with some meaningful interpersonal 
relationships.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  It is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 4.3.  

Given the evidence as outlined above and resolving all 
reasonable doubt in favor of the veteran, the Board finds 
that symptomatology representative of post-traumatic stress 
disorder more nearly approximates criteria of a 30 percent 
rating.  Although the veteran is able to maintain full-time 
employment, the moderate symptoms of his service-connected 
disorder cause an occasional decrease in work efficiency as 
evidenced by his need to work for himself and take jobs as 
needed.  Criteria for assignment of a 50 percent rating are 
not met as there is no evidence even remotely suggesting that 
the veteran has a flattened affect, speech problems, panic 
attacks, impaired judgment or impaired abstract thinking.  
Consequently, a 30 percent rating for post-traumatic stress 
disorder is granted for the entire period in question.  The 
evidence does not show the need for staged ratings.


ORDER

A 30 percent rating for post-traumatic stress disorder is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.




____________________________________________
Steven L. Keller
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


